DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/22 has been entered.
	
Response to Amendment
The amendment filed on 05/05/22 has been entered. Claims 1-4, 6-7, 9-12, 15-18 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-12, 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, 15 similarly recite a computer-implemented method, a non-transitory computer-readable medium comprising instructions, and a system for genealogical tree tracing for genealogical tree tracing to identify ancestors of a user-selected tree person who are affiliated with historical events and for generating stories of those ancestors through use of era-relevant personal and historical images and prose adapted to the ancestors and the historical events they lived through, thereby transforming disparate data elements into a user- specific genealogical story, the method comprising: receiving a user specification of an input tree person; identifying the input tree person within a stitched tree database, wherein the stitched tree database is formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections; tracing, using one or more story filters, the plurality of connections in the stitched tree database to identify one or more ancestors of the input tree person from the plurality of tree persons, the one or more ancestors meeting one or more predetermined story-related criteria; identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors , wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person; wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong; filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected; and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story.
The limitations of identifying the input tree person…; tracing, using one or more story filters…, identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors, wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person; wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong; filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected; and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing it on generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the “identifying”, “tracing”, “identifying”, “filtering”, and “generating”, in the context of this claim, encompass observing a family tree, such as on a piece of paper or computer screen, analyzing the tree and judging/choosing at person within the tree, traversing the tree (e.g. observing and analyzing a family tree on a piece of paper) to determine the people or ancestors that are connected to the particular person that was chosen from the tree and determining elements about people that are connected to the ancestors (such as quotes that they heard each of the people say or stories that were passed down the family), and lastly, filtering the elements or judging a subset of the elements about the people to generate a story, including historical and personal pictures which could be drawn or obtained physically from a photo book or another physical collection of photos, or perhaps drawn from memory of that person and place, that they remember about those people based on an aggregation of the filtered or subset of elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 9, 15 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a non-transitory computer-readable medium, one or more processors, receiving a user specification of an input tree person; …within a stitched tree database, the stitched tree database is/being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections. The non-transitory computer-readable medium, one or more processors, and stitched tree database are recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of presenting a first graphical user interface and for use by a user of the client device). The additional elements of receiving a user specification of an input tree person; the stitched tree database is/being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections represent insignificant extra-solution activities and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a user specification of an input tree person; the stitched tree database is/being formed by stitching together genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the stitched tree database is interconnected through a plurality of connections, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claims 1, 9, 15 is not patent eligible.

Claims 2-4, 6-7, 10-12, 16-18 depend on claims 1, 9, 15 and include all the limitations of claims 1, 9, 15. Therefore, claims 2-4, 6-7, 10-12, 16-18 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2-4, 10-12, 16-18 similarly recite additional limitations pertaining to the story filters, story data filters, and story generation filters. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally filtering elements of people traced on a family tree in order to generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not integrate the judicial exception into a practical application. Accordingly, claim 2-4, 10-12, 16-18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of mentally filtering elements of people traced on a family tree in order to generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2-4, 10-12, 16-18 are not patent eligible.
Claim 6 recites additional limitations pertaining to the tracing of the plurality of connections. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally tracing a family tree by following the connections within the tree based on a mentally-determined filter, for example. This filter could be a particular person that is beings searched for within the tree using the tracing, for example. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not integrate the judicial exception into a practical application. Accordingly, claim 6 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of mentally tracing of the plurality of connections using story filters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.
Claim 7 recites additional limitations pertaining to the receiving of user input and an input tree person. This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps of mentally receiving input from other people such as family members, for example, in order to filter family tree data and generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in the independent claims, and do not integrate the judicial exception into a practical application. Accordingly, claim 7 recites an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps of mentally receiving input from other people such as family members, for example, in order to filter family tree data and generate a story. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional elements are part of the same abstract idea (mental process step), as identified in and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 7 is not patent eligible.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (US 2012/0054190) in view of Rolls (US 2010/0049736).
Regarding claim 1, Peters discloses:
A computer-implemented method for genealogical tree tracing for genealogical tree tracing to identify ancestors of a user-selected tree person who are affiliated with historical events and for generating stories of those ancestors through use of era-relevant personal and historical images and prose adapted to the ancestors and the historical events they lived through, thereby transforming disparate data elements into a user- specific genealogical story, the method comprising: receiving a user specification of an input tree person, identifying the input tree person within a … tree database at least by ([0072] “When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0073] “More specifically, the way the objects (persons) are generated and a picture tree template (3 kinds, see below) assembles the objects, tree generation module 44 requires only one first object, which is the default user of the site. When a user creates an account with a name and gender, typically on server computer 12, a default object is generated. Initially, this object is displayed in an empty picture tree template at the parent level appropriate to its gender flag. This is the start of the family tree. Persons are added in the picture tree template at specific locations determining the relationships to this first object, etc. This procedure is well known in the art as it is being followed by other genealogical sites.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script”) and ;
wherein the … tree database is formed by … genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the … tree database is interconnected through a plurality of connections at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display. When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42.” [0101] “Tree generation module 44 first checks tree data store 48 (or database 42) to determine whether a tree has already been constructed”) and the tree database is the tree data store 48 or database 42, as shown in Fig. 1, which both store tree data;
tracing, using one or more story filters, the plurality of connections … to identify one or more ancestors of the input tree person from the plurality of tree persons at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the tracing of the plurality of connections is the accessing of the data store 48 for family tree data, including an identification of individuals in the user's family tree and the relationships of the individuals to the user as well as accessing of portrait store 36/database 42 to retrieve portraits of individuals and their family members that are used to develop and edit, by the users, life stories consisting of these portraits and additional data,
the one or more ancestors meeting one or more predetermined story-related criteria at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the pre-determined story related criteria are the selection of different age ranges and living/not living options when selecting portrait photos for display and inclusion in the life story;
identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors, wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person at least by ([0052] “The term “age index” is used herein to broadly designate an age range for an individual in a portrait. The age range for a particular age index may be identified numerically, for example, by a number spread such as 5 to 10 years old, 11 to 20 years old, 21 to 50 years old, 51 to 85 years old and 86 and older. Alternatively, the age range for a particular age index may be identified qualitatively such as by the age labels baby or toddler, young child, teenager, young adult, middle-aged adult, and old adult. Another qualitative indexing would include baby or toddler, young child, teenager, parent, grandparent, and great grandparent.” [0053] “The term “crop-type index” or “social closeness index” is used herein to designate the degree of social intimacy represented or embodied in different types of cropped portraits depending on the extent to which the head fills the available space within the portrait perimeter. For instance, three nearness types are mouth centered, nose centered, and eyes centered, proceeding from most distant and least familiar to closest and most intimate. Any user of the family tree display system may designate, for each member of their family tree, a preference as to the social closeness index of the respective displayed picture. For instance, distant relatives would most likely be displayed with portraits cropped to the most distant and least intimate degree, with mouth centered and the smallest ratio of head area to background area in the picture frame. Parents, siblings and wives might be displayed with portraits cropped to an intermediate distance and intimacy level, with nose centered and a middle ratio of head area to background area in the picture frame. Children would most likely be displayed with portraits cropped to the closest distance and highest intimacy level, with eyes centered and the largest ratio of head area to background area in the picture frame” [0055] “A default portrait may be characterized in part by a preselected age index and a preselected social closeness index. The system of the invention may accommodate user preferences as to all of these features. Thus, the user may select the age index and social-distance index for any family member to be displayed in a family tree or a library review collection.” [0071] “As further depicted in FIG. 3, a family tree includes portraits 168 that are age-indexed to the generational level 160, 162, 164, 166” [0072] “In response to user instructions, identified by module selector 28, tree generation module displays a family tree on display 16. Operating peripheral 18, a user selects individual portraits to be incorporated into a tree. A portrait selection module 46 at the output of module selector 28 accesses portrait store 36 and extracts desired portraits therefrom for insertion by tree generation module 44 on a displayed tree. Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0077]-[0079] disclose how the age indexing, crop-type/social closeness indexing are determined [0087] “A collection of portraits of the same age index may be presented on display 16 by portrait library review module 54 in any order or arrangement desired. One could, for instance, use a tree-type hierarchy or a modified tree hierarchy. In both cases, individuals of different generations are displayed in different rows. Thus, current children would be presented on a lowermost row, with parents, aunts and uncles (all shown as children) in a row immediately above, and grandparents, great-uncles and great-aunts on the next row above, etc. Alternatively, one could arrange family members of the female gender in one area and males in another area. The user may be provided with the option of selecting or constructing his or her preferred arrangement of portraits” [0088] “Where the individuals are assigned a preselected social closeness value or index defining a degree to which an associated facial image fills available space within a perimeter of the respective portrait picture, the displaying of the different collections may entail displaying portrait pictures of selected individuals in accordance with respective preselected social closeness values or indices”) and the one or more story filters are the age index and social closeness index which are preselected by a user before the portraits are displayed based on these indices as explained at least in [0055], cited above; further, the data elements are the portraits of the family members;
wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42. After setting up the account, the member object is verified and becomes the default object for the member and is displayed at the family level, and all available other objects assemble around it”) and the all of the other available objects for a selected person assemble around it based on the relationships defined between them by the family tree or tree list;
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the one or more story data filters are defined by the stored portrait-centered life story templates;
and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.” [0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the rules are specified by the stored portrait-centered life story templates.
Peters fails to disclose “…stitching together genealogical trees…; tracing, …, the plurality of connections in the stitched tree database…”
However, Rolls teaches the following limitations, …stitching together genealogical trees… at least by ([0086]-[0087] disclose a procedure for merging family trees [0091] “The computer system 100 is also capable of generating and/or presenting to a user (e.g. via user's interface) a family tree related to one or more persons as will be further described with reference to FIGS. 3-9. One or more family trees may be generated for a period of the user's login to the system and/or may be stored and maintained in the computer system 100 (e.g. in the family trees database 118)” [0098] “the family trees 211 and 212 represent relationships between one or more persons having related personal records, said relationships being characterized by attributes of sub-records in the corresponding personal records. Each node of the family tree bears information including at least subset of information (and/or derivatives thereof) comprised in the corresponding sub-record assigned to the corresponding represented person.” [0099] “Different family trees may comprise nodes representing the same person. Nodes in different trees corresponding to the same persons (e.g. persons with matching person identifiers) are considered as common nodes, and the trees comprising such common nodes are considered as related”) and the stitched tree database is family trees DB 118 as shown in Fig. 1B while Fig. 3 shows an example of two separate family trees, 211 and 212, which are merged based on common nodes;
tracing, …, the plurality of connections in the stitched tree database… at least by ([0042] “Additionally, the merge upon a match may occur automatically within the computer and be made visible (e.g. graphically displayed) to the user only upon user initiation. A merged family tree may be graphically represented as such to a user in a variety for different graphical representation means; a user may be permitted to navigate, by one of a variety of navigation tools, from one merged family tree to another, through junctions between different family trees, the junctions being formed by one or more consolidated personal data records; a user may be provided with means to display sequences of the merged family trees; etc.” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”) and the user is able to navigate (trace) through the connections of the merged family trees.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rolls into the teaching of Peters because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Peters to further include the stitching of family trees and storage of stitched family trees as in Rolls in order to allow for more efficient processing and storage of the data.
As per claim 2, claim 1 is incorporated, Peters further discloses:
wherein the one or more predetermined story-related criteria of the one or more story filters comprise one or more of: a time period; a historical event; a cultural moment; a family event; or a behavioral trend at least by ([0052] “The term “age index” is used herein to broadly designate an age range for an individual in a portrait. The age range for a particular age index may be identified numerically, for example, by a number spread such as 5 to 10 years old, 11 to 20 years old, 21 to 50 years old, 51 to 85 years old and 86 and older. Alternatively, the age range for a particular age index may be identified qualitatively such as by the age labels baby or toddler, young child, teenager, young adult, middle-aged adult, and old adult. Another qualitative indexing would include baby or toddler, young child, teenager, parent, grandparent, and great grandparent.” [0053] “The term “crop-type index” or “social closeness index” is used herein to designate the degree of social intimacy represented or embodied in different types of cropped portraits depending on the extent to which the head fills the available space within the portrait perimeter. For instance, three nearness types are mouth centered, nose centered, and eyes centered, proceeding from most distant and least familiar to closest and most intimate. Any user of the family tree display system may designate, for each member of their family tree, a preference as to the social closeness index of the respective displayed picture. For instance, distant relatives would most likely be displayed with portraits cropped to the most distant and least intimate degree, with mouth centered and the smallest ratio of head area to background area in the picture frame. Parents, siblings and wives might be displayed with portraits cropped to an intermediate distance and intimacy level, with nose centered and a middle ratio of head area to background area in the picture frame. Children would most likely be displayed with portraits cropped to the closest distance and highest intimacy level, with eyes centered and the largest ratio of head area to background area in the picture frame” [0055] “A default portrait may be characterized in part by a preselected age index and a preselected social closeness index. The system of the invention may accommodate user preferences as to all of these features. Thus, the user may select the age index and social-distance index for any family member to be displayed in a family tree or a library review collection.”) and the one or more story filters comprise the age index and social closeness index, which are preseleted, and are based at least on a time period such as the age of the family members;
As per claim 3, claim 1 is incorporated, Peters further discloses:
wherein the one or more story data filters comprise one or more of: a desired quantity of data elements; a desired type of data elements; a desired quality of data elements; a desired relatedness of data elements; a desired historical relevance; a desired time period relevance; or a desired location relevance at least by ([0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”).
As per claim 4, claim 1 is incorporated, Peters further discloses:
wherein the one or more story generation filters comprise a story template at least by ([0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”
As per claim 6, claim 1 is incorporated, Peters further discloses:
wherein one or more of tracing the plurality of connections or identifying data elements associated with each of the one or more related tree persons is performed using at least one of the one or more story filters [0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”);
As per claim 7, claim 5 is incorporated, Peters further discloses:
wherein the user input further indicates at least one of the one or more story filters, the one or more story data filters, or the one or more story generation filters at least by ([0055] “A default portrait may be characterized in part by a preselected age index and a preselected social closeness index. The system of the invention may accommodate user preferences as to all of these features. Thus, the user may select the age index and social-distance index for any family member to be displayed in a family tree or a library review collection.” [0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”)).
Regarding claim 9, Peters discloses:
A non-transitory computer-readable medium comprising instructions for genealogical tree tracing to identify ancestors of a user-selected tree person who are affiliated with historical events and for generating stories of those ancestors through use of era-relevant personal and historical images and prose adapted to the ancestors and the historical events they lived through, thereby transforming disparate data elements into a user-specific genealogical story that, when executed by one or more processors, cause the one or more processors to perform operations comprising: receiving a user specification of an input tree person, identifying the input tree person within a … tree database at least by ([0072] “When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0073] “More specifically, the way the objects (persons) are generated and a picture tree template (3 kinds, see below) assembles the objects, tree generation module 44 requires only one first object, which is the default user of the site. When a user creates an account with a name and gender, typically on server computer 12, a default object is generated. Initially, this object is displayed in an empty picture tree template at the parent level appropriate to its gender flag. This is the start of the family tree. Persons are added in the picture tree template at specific locations determining the relationships to this first object, etc. This procedure is well known in the art as it is being followed by other genealogical sites.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script”) and ;
wherein the … tree database is formed by … genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the … tree database is interconnected through a plurality of connections at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display. When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42.” [0101] “Tree generation module 44 first checks tree data store 48 (or database 42) to determine whether a tree has already been constructed”) and the tree database is the tree data store 48 or database 42, as shown in Fig. 1, which both store tree data;
tracing, using one or more story filters, the plurality of connections … to identify one or more ancestors of the input tree person from the plurality of tree persons at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the tracing of the plurality of connections is the accessing of the data store 48 for family tree data, including an identification of individuals in the user's family tree and the relationships of the individuals to the user as well as accessing of portrait store 36/database 42 to retrieve portraits of individuals and their family members that are used to develop and edit, by the users, life stories consisting of these portraits and additional data,
the one or more ancestors meeting one or more predetermined story-related criteria at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the pre-determined story related criteria are the selection of different age ranges and living/not living options when selecting portrait photos for display and inclusion in the life story;
identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors, wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person at least by ([0052] “The term “age index” is used herein to broadly designate an age range for an individual in a portrait. The age range for a particular age index may be identified numerically, for example, by a number spread such as 5 to 10 years old, 11 to 20 years old, 21 to 50 years old, 51 to 85 years old and 86 and older. Alternatively, the age range for a particular age index may be identified qualitatively such as by the age labels baby or toddler, young child, teenager, young adult, middle-aged adult, and old adult. Another qualitative indexing would include baby or toddler, young child, teenager, parent, grandparent, and great grandparent.” [0053] “The term “crop-type index” or “social closeness index” is used herein to designate the degree of social intimacy represented or embodied in different types of cropped portraits depending on the extent to which the head fills the available space within the portrait perimeter. For instance, three nearness types are mouth centered, nose centered, and eyes centered, proceeding from most distant and least familiar to closest and most intimate. Any user of the family tree display system may designate, for each member of their family tree, a preference as to the social closeness index of the respective displayed picture. For instance, distant relatives would most likely be displayed with portraits cropped to the most distant and least intimate degree, with mouth centered and the smallest ratio of head area to background area in the picture frame. Parents, siblings and wives might be displayed with portraits cropped to an intermediate distance and intimacy level, with nose centered and a middle ratio of head area to background area in the picture frame. Children would most likely be displayed with portraits cropped to the closest distance and highest intimacy level, with eyes centered and the largest ratio of head area to background area in the picture frame” [0055] “A default portrait may be characterized in part by a preselected age index and a preselected social closeness index. The system of the invention may accommodate user preferences as to all of these features. Thus, the user may select the age index and social-distance index for any family member to be displayed in a family tree or a library review collection.” [0071] “As further depicted in FIG. 3, a family tree includes portraits 168 that are age-indexed to the generational level 160, 162, 164, 166” [0072] “In response to user instructions, identified by module selector 28, tree generation module displays a family tree on display 16. Operating peripheral 18, a user selects individual portraits to be incorporated into a tree. A portrait selection module 46 at the output of module selector 28 accesses portrait store 36 and extracts desired portraits therefrom for insertion by tree generation module 44 on a displayed tree. Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0077]-[0079] disclose how the age indexing, crop-type/social closeness indexing are determined [0087] “A collection of portraits of the same age index may be presented on display 16 by portrait library review module 54 in any order or arrangement desired. One could, for instance, use a tree-type hierarchy or a modified tree hierarchy. In both cases, individuals of different generations are displayed in different rows. Thus, current children would be presented on a lowermost row, with parents, aunts and uncles (all shown as children) in a row immediately above, and grandparents, great-uncles and great-aunts on the next row above, etc. Alternatively, one could arrange family members of the female gender in one area and males in another area. The user may be provided with the option of selecting or constructing his or her preferred arrangement of portraits” [0088] “Where the individuals are assigned a preselected social closeness value or index defining a degree to which an associated facial image fills available space within a perimeter of the respective portrait picture, the displaying of the different collections may entail displaying portrait pictures of selected individuals in accordance with respective preselected social closeness values or indices”) and the one or more story filters are the age index and social closeness index which are preselected by a user before the portraits are displayed based on these indices as explained at least in [0055], cited above; further, the data elements are the portraits of the family members;
wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42. After setting up the account, the member object is verified and becomes the default object for the member and is displayed at the family level, and all available other objects assemble around it”) and the all of the other available objects for a selected person assemble around it based on the relationships defined between them by the family tree or tree list;
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the one or more story data filters are defined by the stored portrait-centered life story templates;
and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.” [0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the rules are specified by the stored portrait-centered life story templates.
Peters fails to disclose “…stitching together genealogical trees…; tracing, …, the plurality of connections in the stitched tree database…”
However, Rolls teaches the following limitations, …stitching together genealogical trees… at least by ([0086]-[0087] disclose a procedure for merging family trees [0091] “The computer system 100 is also capable of generating and/or presenting to a user (e.g. via user's interface) a family tree related to one or more persons as will be further described with reference to FIGS. 3-9. One or more family trees may be generated for a period of the user's login to the system and/or may be stored and maintained in the computer system 100 (e.g. in the family trees database 118)” [0098] “the family trees 211 and 212 represent relationships between one or more persons having related personal records, said relationships being characterized by attributes of sub-records in the corresponding personal records. Each node of the family tree bears information including at least subset of information (and/or derivatives thereof) comprised in the corresponding sub-record assigned to the corresponding represented person.” [0099] “Different family trees may comprise nodes representing the same person. Nodes in different trees corresponding to the same persons (e.g. persons with matching person identifiers) are considered as common nodes, and the trees comprising such common nodes are considered as related”) and the stitched tree database is family trees DB 118 as shown in Fig. 1B while Fig. 3 shows an example of two separate family trees, 211 and 212, which are merged based on common nodes;
tracing, …, the plurality of connections in the stitched tree database… at least by ([0042] “Additionally, the merge upon a match may occur automatically within the computer and be made visible (e.g. graphically displayed) to the user only upon user initiation. A merged family tree may be graphically represented as such to a user in a variety for different graphical representation means; a user may be permitted to navigate, by one of a variety of navigation tools, from one merged family tree to another, through junctions between different family trees, the junctions being formed by one or more consolidated personal data records; a user may be provided with means to display sequences of the merged family trees; etc.” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”) and the user is able to navigate (trace) through the connections of the merged family trees.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rolls into the teaching of Peters because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Peters to further include the stitching of family trees and storage of stitched family trees as in Rolls in order to allow for more efficient processing and storage of the data.
Regarding claim 15, Rolls discloses:
A system for genealogical tree tracing to identify ancestors of a user-selected tree person who are affiliated with historical events and for generating stories of those ancestors through use of era-relevant personal and historical images and prose adapted to the ancestors and the historical events they lived through, thereby transforming disparate data elements into a user-specific genealogical story, the system comprising: one or more processors; and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:  receiving a user specification of an input tree person, identifying the input tree person within a … tree database at least by ([0072] “When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0073] “More specifically, the way the objects (persons) are generated and a picture tree template (3 kinds, see below) assembles the objects, tree generation module 44 requires only one first object, which is the default user of the site. When a user creates an account with a name and gender, typically on server computer 12, a default object is generated. Initially, this object is displayed in an empty picture tree template at the parent level appropriate to its gender flag. This is the start of the family tree. Persons are added in the picture tree template at specific locations determining the relationships to this first object, etc. This procedure is well known in the art as it is being followed by other genealogical sites.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script”) and ;
wherein the … tree database is formed by … genealogical trees comprising a plurality of tree persons corresponding to individuals, wherein the plurality of tree persons in the … tree database is interconnected through a plurality of connections at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display. When a family tree is being built up for the first time, tree generation module 44 prompts the user to input the tree data and loads the data into tree data store 48” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42.” [0101] “Tree generation module 44 first checks tree data store 48 (or database 42) to determine whether a tree has already been constructed”) and the tree database is the tree data store 48 or database 42, as shown in Fig. 1, which both store tree data;
tracing, using one or more story filters, the plurality of connections … to identify one or more ancestors of the input tree person from the plurality of tree persons at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the tracing of the plurality of connections is the accessing of the data store 48 for family tree data, including an identification of individuals in the user's family tree and the relationships of the individuals to the user as well as accessing of portrait store 36/database 42 to retrieve portraits of individuals and their family members that are used to develop and edit, by the users, life stories consisting of these portraits and additional data,
the one or more ancestors meeting one or more predetermined story-related criteria at least by ([0090] “It is to be noted that portrait library review module 54 may depict persons that are siblings, uncles or aunts, or great uncles or aunts. Depending on the person(s) selected for the parent level of a family tree on display 16, the tree may shown other people that are not depicted in the first displayed tree.” [0091] “As discussed above, age-specific portraits display module 54 allows a user to view on one page all included persons at the same selectable age, if available. If not available, the closest age is displayed. Such a display has great positive and reinstating impact on the viewer. The family tree picture page produced under the direction of tree generation module 44 has a limited age selection (default, most recent, and youngest) because of the rarity of pictures for older generations. However, templates may be provided for relatives, members and friends where more differentiated age ranges can be selected (for instant, most recent, baby, ages 1-2, ages 3-4, ages 5-7, ages 8-10, ages 11-15, ages 16-20, ages 21-30, ages 31-40, ages 41-55, ages 56-70, ages 71 and over). The relative template has the additional options of living only (default) and all relatives” [0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.”) and the pre-determined story related criteria are the selection of different age ranges and living/not living options when selecting portrait photos for display and inclusion in the life story;
identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors, wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person at least by ([0052] “The term “age index” is used herein to broadly designate an age range for an individual in a portrait. The age range for a particular age index may be identified numerically, for example, by a number spread such as 5 to 10 years old, 11 to 20 years old, 21 to 50 years old, 51 to 85 years old and 86 and older. Alternatively, the age range for a particular age index may be identified qualitatively such as by the age labels baby or toddler, young child, teenager, young adult, middle-aged adult, and old adult. Another qualitative indexing would include baby or toddler, young child, teenager, parent, grandparent, and great grandparent.” [0053] “The term “crop-type index” or “social closeness index” is used herein to designate the degree of social intimacy represented or embodied in different types of cropped portraits depending on the extent to which the head fills the available space within the portrait perimeter. For instance, three nearness types are mouth centered, nose centered, and eyes centered, proceeding from most distant and least familiar to closest and most intimate. Any user of the family tree display system may designate, for each member of their family tree, a preference as to the social closeness index of the respective displayed picture. For instance, distant relatives would most likely be displayed with portraits cropped to the most distant and least intimate degree, with mouth centered and the smallest ratio of head area to background area in the picture frame. Parents, siblings and wives might be displayed with portraits cropped to an intermediate distance and intimacy level, with nose centered and a middle ratio of head area to background area in the picture frame. Children would most likely be displayed with portraits cropped to the closest distance and highest intimacy level, with eyes centered and the largest ratio of head area to background area in the picture frame” [0055] “A default portrait may be characterized in part by a preselected age index and a preselected social closeness index. The system of the invention may accommodate user preferences as to all of these features. Thus, the user may select the age index and social-distance index for any family member to be displayed in a family tree or a library review collection.” [0071] “As further depicted in FIG. 3, a family tree includes portraits 168 that are age-indexed to the generational level 160, 162, 164, 166” [0072] “In response to user instructions, identified by module selector 28, tree generation module displays a family tree on display 16. Operating peripheral 18, a user selects individual portraits to be incorporated into a tree. A portrait selection module 46 at the output of module selector 28 accesses portrait store 36 and extracts desired portraits therefrom for insertion by tree generation module 44 on a displayed tree. Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0077]-[0079] disclose how the age indexing, crop-type/social closeness indexing are determined [0087] “A collection of portraits of the same age index may be presented on display 16 by portrait library review module 54 in any order or arrangement desired. One could, for instance, use a tree-type hierarchy or a modified tree hierarchy. In both cases, individuals of different generations are displayed in different rows. Thus, current children would be presented on a lowermost row, with parents, aunts and uncles (all shown as children) in a row immediately above, and grandparents, great-uncles and great-aunts on the next row above, etc. Alternatively, one could arrange family members of the female gender in one area and males in another area. The user may be provided with the option of selecting or constructing his or her preferred arrangement of portraits” [0088] “Where the individuals are assigned a preselected social closeness value or index defining a degree to which an associated facial image fills available space within a perimeter of the respective portrait picture, the displaying of the different collections may entail displaying portrait pictures of selected individuals in accordance with respective preselected social closeness values or indices”) and the one or more story filters are the age index and social closeness index which are preselected by a user before the portraits are displayed based on these indices as explained at least in [0055], cited above; further, the data elements are the portraits of the family members;
wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong at least by ([0072] “Tree generation module 44 accesses a data store 48 for family tree data, including an identification of individuals in the user's family tree, the relationships of the individuals to the user, and the birth and death years. Stored family tree information may also include user preferences, such as the social closeness of each individual to be displayed in a tree and, where there are multiple portraits at any one generational level, a preferred portrait for display.” [0075] “There is also stored (e.g., in database 42) a list (“tree list”) of all objects of a given tree. If any person of this list is selected that person is inserted at the parent level according to its preferred tree architecture and all other available objects available in the database assemble around it by automated requests from a template script.” [0076] “Any person in a tree can be invited as a member, i.e., he or she is already an object in the database 42. After setting up the account, the member object is verified and becomes the default object for the member and is displayed at the family level, and all available other objects assemble around it”) and the all of the other available objects for a selected person assemble around it based on the relationships defined between them by the family tree or tree list;
filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected at least by ([0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the one or more story data filters are defined by the stored portrait-centered life story templates;
and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story at least by ([0092] “Electronic device 10 further comprises a life story generator 56 operatively connected to portrait store 36 and display 16 for enabling a user to develop, edit and save a life story consisting of at least one portrait from store 36 and textual material entered via peripheral 18 or downloaded in part from database 42. Life story generator 56 accesses portrait store 36 (or database 42) to retrieve and show on display 16 a collection of the portrait pictures of a single one of the individuals (any family member for which the individual wishes to construct, or contribute to, a life story) and have respective age indices.” [0095] “A portrait-centered life story template, stored in store 60 and/or database 42 provides a simple, age- and year-organized way for collection of facts and pictures that illustrate the life events at a certain age range. A default comment field may be provided by default for each person to record snippets of data. A life story information field is provided if a person is associated with one or more portraits. It assembles all available portraits by age/year in rows extended by an editing field with formatting links. Links may be provided to allow an authorized life story editor to add/edit headings lines, to edit/delete content, to insert pictures and other multi-media data, and to merge/unmerge the field below. Larger story fields can span several portraits. A linked text is provided at the top of the life story to edit/save. It reveals or hides the editing links”) and the rules are specified by the stored portrait-centered life story templates.
Peters fails to disclose “…stitching together genealogical trees…; tracing, …, the plurality of connections in the stitched tree database…”
However, Rolls teaches the following limitations, …stitching together genealogical trees… at least by ([0086]-[0087] disclose a procedure for merging family trees [0091] “The computer system 100 is also capable of generating and/or presenting to a user (e.g. via user's interface) a family tree related to one or more persons as will be further described with reference to FIGS. 3-9. One or more family trees may be generated for a period of the user's login to the system and/or may be stored and maintained in the computer system 100 (e.g. in the family trees database 118)” [0098] “the family trees 211 and 212 represent relationships between one or more persons having related personal records, said relationships being characterized by attributes of sub-records in the corresponding personal records. Each node of the family tree bears information including at least subset of information (and/or derivatives thereof) comprised in the corresponding sub-record assigned to the corresponding represented person.” [0099] “Different family trees may comprise nodes representing the same person. Nodes in different trees corresponding to the same persons (e.g. persons with matching person identifiers) are considered as common nodes, and the trees comprising such common nodes are considered as related”) and the stitched tree database is family trees DB 118 as shown in Fig. 1B while Fig. 3 shows an example of two separate family trees, 211 and 212, which are merged based on common nodes;
tracing, …, the plurality of connections in the stitched tree database… at least by ([0042] “Additionally, the merge upon a match may occur automatically within the computer and be made visible (e.g. graphically displayed) to the user only upon user initiation. A merged family tree may be graphically represented as such to a user in a variety for different graphical representation means; a user may be permitted to navigate, by one of a variety of navigation tools, from one merged family tree to another, through junctions between different family trees, the junctions being formed by one or more consolidated personal data records; a user may be provided with means to display sequences of the merged family trees; etc.” [0126] “Reference is made now to FIG. 5C displaying a flow chart of yet another example of merging and consolidating of family trees inputted by different users. In a first step 332, each of a plurality of users (U1 . . . UN) inputs data into a database, including the main personal records and sub-records as defined above (the sub-records including data on related individuals).” [0127] “If a match is determined, the process proceeds to define a merge between the family trees of users UX and UZ (step 344)… once a match is identified a merge is defined between family tree of UX and another UZ (step 344).”) and the user is able to navigate (trace) through the connections of the merged family trees.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Rolls into the teaching of Peters because both references disclose the manipulation and display of genealogical information. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Peters to further include the stitching of family trees and storage of stitched family trees as in Rolls in order to allow for more efficient processing and storage of the data.

Claims 10-12, 16-18 recite similar claim limitations as the method of claims 2-4, except that they set forth the claimed invention as a non-transitory computer-readable medium and a system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 05/05/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 14, applicant argues that the use of a stitched tree database including aggregate tree persons provides an improvement in the field of automated genealogical research and storytelling.
In response to the preceding argument, examiner respectfully submits that the use of a stitched tree database amounts to no than utilizing generic computing components that perform generic computing functions. That is, the storage of aggregated or stitched data within a database is an insignificant extra-solution activity that is directed to well-understood, routine, and conventional activity of data retrieval and storage as in Versata. The use of generic computing components and reciting well-understood, routine, and conventional activities does not provide any improvements and would not integrate the judicial exception into a practical application or provide significantly more.
Regarding 35 USC 101, on pg. 14, applicant argues that the claims are not related to mathematical concepts or organizing human activities, such as business or finance activities, or mental processes. The applicant further argues that the claims represent a technical solution to a technical problem.
In response to the preceding argument, examiner respectfully submits that the examiner has not, previously or currently, stated that any claim limitations are directed to mathematical concepts or organizing human activities. Therefore, this point is moot; however, the specific analysis performed by the examiner does not preclude them from being directed to other abstract ideas. Further, the claims do recite mental processes at least the following limitations, identifying the input tree person…; tracing, using one or more story filters…, identifying, using the one or more story filters, data elements associated with each of the identified one or more ancestors, wherein the data elements comprise one or more historical records images and personal images related to a life of the identified one or more ancestors, wherein the one or more ancestors are different from the input tree person; wherein identifying data elements includes identifying all of the data elements associated with an aggregate tree person to which the traced one or more ancestors are determined to belong; filtering, using one or more story data filters, the data elements associated with each of the one or more related tree persons, wherein filtering the data elements causes a subset of the data elements to be selected; and generating, using one or more story generation filters, a genealogical story comprising the one or more historical records images and personal images, wherein the one or more story generation filters comprise one or more rules for aggregating the filtered data elements into the genealogical story. Neither these limitations, or the claim as a whole provides any solutions to technical problems. That is, the applicant fails to identify any technical problems that are being solved or link the identified problem to the invention, as claimed. Further, the claims are not integrated into a practical application for transforming disparate genealogical data elements from a stitched tree database. While the claims may be directed to transforming disparate genealogical data elements from a stitched tree database, this does not integrate the judicial exception into a practical application because it does not provide any improvements to the functioning of the computer or to the technology, nor does it solve any problems.
Regarding 35 USC 101, on pg. 15, applicant argues that the claim is directed to …utilizing a stitched tree database spanning millions of family trees, defining interconnections between millions of nodes…, etc. The applicant further argues that the claim, as a whole, is related to techniques used in specialized computers that cannot be performed in the mind and that the limitations are not performed in a vacuum or independently.
In response to the preceding argument, examiner respectfully submits that the claims do not explicitly recite nor even suggest …utilizing a stitched tree database spanning millions of family trees or defining interconnections between millions of nodes. Further, nothing in the entirety of the applicant’s disclosure even suggests that the techniques utilize or require specialized computers. The examiner considered each and every limitation individually and collectively as a whole. From either of these perspectives, the claims do not provide any improvements to the functioning of the computer or the technology, as suggested.
Regarding 35 USC 101, on pg. 15-17, applicant repeats arguments pertaining to specialized computers, transforming of data, and stitched tree databases that have already been addressed by the examiner in responses to previous arguments. Accordingly, the examiner’s response to these arguments would be the same as previously addressed.
Regarding 35 USC 101, on pg. 18, applicant argues that the instant claims, as similarly found in McRo, improve the relevant technology of genealogical story telling rather than being directed to a result or effect that itself is the abstract idea and merely invoke generic processes or machinery.
In response to the preceding argument, examiner respectfully submits that the claims do not improve the technology of automated genealogical storytelling. Rather, they merely rely on limitations that are directed to an abstract idea along with insignificant extra-solution activities that are well-understood, routine, and conventional. Therefore, the claimed invention does not provide any improvements to the relevant technology as was found for the invention as claimed in McRo.
Regarding 35 USC 101, on pg. 18-19, applicant argues that the stitched tree database and claimed approach allow a new user to use a genealogical research service that could only be accomplished manually in the past. The applicant also suggests that the stitched tree database is “specialized”.
In response to the preceding argument, examiner respectfully submits that the claims do not recite “a genealogical research service”. Therefore, it is not clear how the claimed invention would provide a genealogical research service, as suggested. Further, the applicant’s statement that “this facilitates the performance by a specialized machine of what could only be done manually in the past” appears to admit that the claimed invention is directed to mental processes and perhaps with the aid of a pen and piece of paper (done manually) that are merely implemented using a computer, or using other generic computing devices. As aforementioned by the examiner is response to previous arguments, the invention does not utilize a “specialized machine” as suggested by the applicant.
Regarding 35 USC 101, on pg. 19, applicant argues the prior art in light of the subject matter eligibility analysis.
In response to the preceding argument, examiner respectfully submits that the prior art, as mentioned by the applicant, is not considered with regard to subject matter eligibility. This is clearly stated in MPEP [2106.06] " Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)".
Regarding 35 USC 101, on pg. 19-20, applicant argues that the pending claims provide inventive concepts that are not routine, conventional or well understood and a novel system for automating a task that would requires a professional genealogist. The applicant also argues that the task would not be possible without the provision of a specialized stitched tree database.
In response to the preceding argument, examiner respectfully submits that the invention directed to the generating of a story based on the limitations pertaining to the retrieving of elements from a stitched tree database recites an abstract idea as well as insignificant extra-solution activities that are well-understood, routine, and conventional. Therefore, these claims do not provide an inventive concept and would not provide significantly more than the judicial exception. Further, when the applicant suggests that the system provided automates a task that requires the efforts and skills of a professional genealogist, it appears that they are implying that these steps can be performed mentally by said professional genealogist, however, these tasks are implemented using a system of generic computing components. This statement implies the opposite of novelty or non-conventionality. Lastly, the stitched tree database does not utilize or involve specialized computing components in its implementation, as is suggested by the applicant’s representative.

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169